TABLE OF CONTENTS




EXHIBIT 10.1
 
 
INVESTOR AGREEMENT
Between
HARRIS CORPORATION
and
HARRIS STRATEX NETWORKS, INC.
Dated: January 26, 2007
 
 

E-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS






TABLE OF CONTENTS

                  ARTICLE I Definitions and Construction   1.1.     Certain
Definitions     E-4     1.2.     Additional Definitions     E-6     1.3.    
Terms Generally     E-6     ARTICLE II Scope of Agreement   2.1.     Scope of
Agreement     E-7     2.2.     Governing Instruments and Class B Common Stock  
  E-7     ARTICLE III Boards of Directors   3.1.     Role and Composition of the
Board     E-7     3.2.     Removal and Vacancies     E-8     3.3.     Committees
    E-9     3.4.     Voting Requirements     E-9     3.5.     Determination of
Total Voting Power     E-9     ARTICLE IV Covenants   4.1.     Standstill
Provisions     E-9     4.2.     Access to Information, Audit and Inspection    
E-9     4.3.     Related Party Transactions     E-10     4.4.     Freedom of
Action     E-10     4.5.     Preemptive Right     E-11     4.6.     Covenants
Relating to Financial, Accounting and Disclosure Matters     E-12     4.7.    
Option Exercise     E-16  

E-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                    ARTICLE V Miscellaneous   5.1.     Termination     E-16    
5.2.     Governing Law and Venue; Waiver Of Jury Trial     E-16     5.3.    
Severability     E-17     5.4.     Amendment; Waiver     E-17     5.5.    
Assignment     E-17     5.6.     No Third-Party Beneficiaries     E-18     5.7.
    Notices     E-18     5.8.     Entire Agreement     E-19     5.9.     No
Challenges; Specific Performance     E-19     5.10.     Headings     E-19    
5.11.     Counterparts     E-19     5.12.     Relationship of Parties     E-19  
  5.13.     Construction     E-19     5.14.     Effectiveness     E-19     5.15.
    Enforcement by the Company     E-19     Exhibit A—     Amended and Restated
Certificate of Incorporation     A-1     Exhibit B—     Amended and Restated
Bylaws     B-1  



E-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



INVESTOR AGREEMENT
      INVESTOR AGREEMENT (the “Agreement”), dated as of January 26, 2007,
between HARRIS CORPORATION, a Delaware corporation (“Harris”), and HARRIS
STRATEX NETWORKS, INC., a Delaware corporation (the “Company”).
      WHEREAS, Harris, the Company, and Stratex Networks, Inc., a Delaware
corporation (“Stratex”), and Stratex Merger Corp., a Delaware Corporation and
wholly owned subsidiary of the Company have entered into an Amended and Restated
Formation, Contribution and Merger Agreement, dated as of December 18, 2006 as
amended by that certain letter agreement, dated January 26, 2007 (the “Formation
Agreement”), among the parties thereto pursuant to which the Company was formed
to acquire Stratex pursuant to the Merger and to receive the Contributed Assets
from Harris in the Contribution Transaction, in each case on the terms and
subject to the conditions set forth in the Formation Agreement; and
      WHEREAS, Harris and Stratex would not have entered into the Formation
Agreement without the undertakings contained in this Agreement and the execution
and delivery of this Agreement is a condition to closing under the Formation
Agreement.
      NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
in the Agreements the parties agree as follows:
ARTICLE I
Definitions and Construction
      1.1.     Certain Definitions. All capitalized terms used but not defined
in this Agreement shall have the meanings assigned to them in the Formation
Agreement. In addition, the following terms shall have the meanings specified
below:
      “Affiliate” shall have the meaning assigned to such term by Rule 405 under
the Securities Act; provided, however, that neither the Company nor any of its
Subsidiaries shall be deemed to be an Affiliate of Harris or any of its other
Subsidiaries.
      “Agreements” means, collectively, the Formation Agreement, the Ancillary
Agreements attached thereto as exhibits and any other agreements provided or
contemplated by any of the foregoing.
      “Arm’s Length Terms” means, with respect to any transaction, terms and
conditions for such transaction that are no less favorable in any material
respect to the Company and its Subsidiaries, taken as a whole, than those which
could have been obtained in an arm’s length negotiation between informed and
willing unrelated parties under no compulsion to act taking into account all the
facts and circumstances then prevailing; provided, however, that notwithstanding
the foregoing any terms and conditions of a transaction approved by a majority
of the Class A Directors shall be deemed to be Arm’s Length Terms.
      “Audit Independent Director” means any Director who satisfies the
requirements of Rule 4350(d)(2)(A) of the NASDAQ Rules with respect to the
Company.
      A Person shall be deemed the “beneficial owner” of, and shall be deemed to
“beneficially own”, any securities which such Person or any of its Affiliates
would be deemed to “beneficially own” within the meaning of Rule 13d-3 under the
Exchange Act if the references to “within 60 days” in Rule 13d-3(d)(1)(i) were
omitted.
      “Board” means the board of directors of the Company.
      “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in The City of New York are authorized or obligated by Law or
executive order to close.
      “Class A Common Stock” means the Class A Common Stock, par value $0.01, of
the Company.
      “Class A Director” means any Director other than a Class B Director.
      “Class B Common Stock” means the Class B Common Stock, par value $0.01, of
the Company.

E-4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      “Class B Director” means any of the Initial Harris Directors, any Director
elected by a separate class vote of the holders of the Class B Common Stock and
any Director appointed to replace or fill any vacancy created by the removal,
resignation, death or incapacity of any Class B Director.
      “Closing Date” means the date on which the Closing occurred under the
Formation Agreement.
      “Common Stock” means, collectively, the Class A Common Stock and the
Class B Common Stock.
      “Director” means any director who is a member of the Board.
      “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
      “Fair Market Value” means, with respect to any transaction, the fair
market value of the total consideration paid or payable for goods or services
pursuant to such transaction.
      “Governing Instruments” means, collectively, the Amended and Restated
Certificate of Incorporation and Amended and Restated By-Laws of the Company
attached hereto as Exhibit A and Exhibit B, respectively, as they may be amended
from time to time.
      “Government Entity” means any domestic or foreign governmental, regulatory
or administrative authority, agency, instrumentality, commission, body, court or
other entity, whether legislative, executive, judicial or otherwise, and any
arbitration panel, arbitrator or other entity with authority to resolve any
dispute.
      “Initial Directors” means, collectively, the Initial Harris Directors and
Initial Stratex Directors.
      “Initial Harris Directors” means Guy M. Campbell, Eric C. Evans, Howard L.
Lance, Dr. Mohsen Sohi and Dr. James C. Stoffel.
      “Initial Stratex Directors” means William A. Hasler, Clifford H.
Higgerson, Charles D. Kissner, and Edward F. Thompson.
      “Law” means any federal, state, local or foreign law, statute, ordinance,
rule, regulation, judgment, order, injunction, decree, arbitration award, agency
requirement, license or permit of any Government Entity.
      “Litigation” means any claim, suit, action, arbitration, inquiry,
investigation or other proceeding of any nature (whether criminal, civil,
legislative, administrative, regulatory, prosecutorial or otherwise) by or
before any arbitrator or Government Entity.
      “NASDAQ Rules” means the rules promulgated by The Nasdaq Stock Market,
Inc. which apply to issuers whose common stock is listed on the Nasdaq Global
Market
      “Nominee” means, with respect to any Person, any nominee, custodian or
other Person who holds shares of Common Stock for such Person without investment
discretion.
      “Person” means any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Government Entity or other entity of
any kind or nature.
      “Securities Act” shall mean the Securities Act of 1933, as amended.
      “Subsidiary” means, with respect to any Person, (i) any corporation more
than 50% of the outstanding Voting Power of which is owned, directly or
indirectly, by such Person, any of its other Subsidiaries or any combination
thereof or (ii) any Person other than a corporation in which such Person, any of
its other Subsidiaries or any combination thereof has, directly or indirectly,
majority economic ownership or the power to direct or cause the direction of the
policies, management and affairs thereof; provided, however, that
notwithstanding the foregoing neither the Company nor any of its Subsidiaries
shall be deemed to be a Subsidiary of Harris or any of its other Subsidiaries
for purposes of this Agreement.
      “Transfer” means to sell, transfer or assign.

E-5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      “Total Voting Power” means, at any time, the total number of votes then
entitled to be cast generally in the election of Class A Directors by all
holders of Voting Securities (including the holders of Class B Common Stock).
      “Voting Securities” means, at any time, all classes of capital stock or
other securities of the Company then outstanding and entitled to vote generally
in the election of the Class A Directors.
      1.2.     Additional Definitions. The following terms are defined in the
Sections indicated:

      Defined Term:   Section:      
“Additional Voting Rights”
  2.2
“Affiliate Transaction”
  4.3
“Agreement”
  Introductory Paragraph
“Annual Financial Statements”
  4.6(j)
“Company”
  Introductory Paragraph
“Company Auditors”
  4.6(j)
“Corporate Opportunity”
  4.4(c)
“Delaware Courts”
  5.2(a)
“Filing Party”
  4.6(e)
“Formation Agreement”
  Recitals
“GAAP”
  4.6(a)
“Harris”
  Introductory Paragraph
“Harris Annual Statements”
  4.6(j)
“Harris Auditors”
  4.6(j)
“Harris Entities”
  4.4(c)
“Harris Public Filings”
  4.6(g)
“Monthly Exercise Notice”
  4.5(b)
“Monthly Offer Notice”
  4.5(b)
“Nominating Committee”
  3.1(b)
“Non-Competition Agreement”
  4.4(b)
“Offered Securities”
  4.5(a)
“Offer Notice”
  4.5(a)
“Proposed Issuance”
  4.5(a)
“Stratex”
  Recitals
“Tax Return”
  4.2(b)
“Voting Percentage”
  3.1(c)

      1.3.     Terms Generally. The definitions set forth or referred to above
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed to be references to Articles and Sections of, and Exhibits and Schedules
to, this Agreement unless the context shall otherwise require. Unless the
context shall otherwise require, any reference to any contract, instrument,
statute, rule or regulation is a reference to it as amended and supplemented
from time to time (and, in the case of a statute, rule or regulation, to any
successor provision). Any reference in this Agreement to a “day” or a number of
“days” (without the explicit qualification of “Business”) shall be interpreted
as a reference to a calendar day or number of calendar days.

E-6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE II
Scope of Agreement
      2.1.     Scope of Agreement. Harris and the Company desire to set forth in
this Agreement certain terms and conditions upon which Harris will hold its
equity interests in the Company, including but not limited its rights as a
holder of Class B Common Stock. Solely with respect to Harris’ rights as a
holder of Class B Common Stock, if there is any inconsistency between the terms
of this Agreement and the Governing Instruments as a result of any amendment of
this Agreement or otherwise, the parties agree to take promptly all necessary
action to amend the Governing Instruments to eliminate such inconsistency to the
fullest extent permitted by Law.
      2.2.     Governing Instruments and Class B Common Stock. On or prior to
the execution and delivery of this Agreement, Harris and Stratex have caused the
Company to be incorporated under the laws of the State of Delaware with
Governing Instruments in the form attached hereto as Exhibit A and Exhibit B. As
of the date of this Agreement, Harris owns, directly or indirectly through its
Affiliates, all the outstanding Class B Common Stock and the shareholders of
Stratex immediately prior to the Effective Time own all the outstanding Class A
Common Stock. Pursuant to the Governing Instruments, the rights and privileges
of the Class A Common Stock and the Class B Common Stock are identical in all
respects except that the holders of the Class B Common Stock have the additional
right to vote separately as a class to elect, remove and replace the Class B
Directors (the “Additional Voting Rights”), the right to receive Class B Common
Stock instead of Class A Common Stock in certain circumstances, the absence of
certain duties and obligations with respect to Corporate Opportunities (as
defined in the Governing Instruments) and preemptive rights consistent with
those granted in Section 4.5 hereof. The holders of Class B Common Stock also
have the right at any time to exchange (a) any outstanding shares of Class A
Common Stock held by such holder for an equal number of shares of Class B Common
Stock or (b) any outstanding shares of Class B Common Stock for an equal number
of shares of Class A Common Stock, in each case as provided in the Governing
Instruments. Each outstanding share of Class B Common Stock shall convert into
one outstanding share of Class A Common Stock automatically and without any
further action by the Company or any other Person if: (i) the holders of all of
the outstanding shares of Class B Common Stock (assuming that all the
outstanding shares of Class A Common Stock which are then exchangeable for
Class B Common Stock have been so exchanged) are collectively entitled to cast
less than 10% of the Total Voting Power or (ii) such Class B Common Stock is
transferred by a holder to any Person who is not an Affiliate of such holder or
a Nominee of such holder or one of its Affiliates; provided, however, that
notwithstanding the foregoing no such conversion shall occur if such transfer is
part of a transfer by such holder and its Affiliates of all of the shares of
Class B Common Stock then owned by them (either directly or through a Nominee
(as defined below)) to any other Person or to any other Person and its
Affiliates. As of the date of this Agreement, the Class B Common Stock
represents 56% of the outstanding Common Stock determined on a fully diluted
basis using the treasury stock method assuming a market price per share of
Class A Common Stock equal to $20.80.
ARTICLE III
Boards of Directors
      3.1.     Role and Composition of the Board. (a) As of the date of this
Agreement, the Board is comprised of nine directors of which the Initial Harris
Directors are the five Class B Directors and the Initial Stratex Directors are
the four Class A Directors. Of the Initial Harris Directors, Eric C. Evans is an
Audit Independent Director, James C. Stoffel is not an employee of Harris or any
of its Subsidiaries and Guy M. Campbell is the chief executive officer of the
Company, in each case as of the date of this Agreement. Of the Initial Stratex
Directors, William A. Hasler and Edward F. Thompson are Audit Independent
Directors and Charles D. Kissner is the Chairman of the Board, in each case as
of the date of this Agreement. All Directors shall be elected at each annual
meeting of the Company’s shareholders and the Initial Directors shall serve
until their successors are elected at the first such annual meeting. Until the
second anniversary of the date of this

E-7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Agreement, one of the Class B Directors must be an Audit Independent Director
and one of the other Class B Directors must not be an employee of Harris or any
of its Subsidiaries.
      (b) At all times when the holders of all the outstanding shares of Class B
Common Stock (assuming that all the outstanding shares of Class A Common Stock
which are then exchangeable for Class B Common Stock have been so exchanged) are
collectively entitled to cast a majority of the Total Voting Power, (i) the
Company will rely on the Controlled Company exemption contained in
Rule 4350(c)(5) of the NASDAQ Rules, (ii) the Board will be comprised of nine
Directors, (iii) the holders of Class B Common Stock shall be entitled to elect
five of the Directors pursuant to the Additional Voting Rights and the quorum
for action by the Board shall be a majority of the Board, which majority shall
include at least four Class B Directors and (iv) the remaining four Directors
will be Class A Directors nominated by a nominating committee consisting solely
of the Class A Directors then in office (the “Nominating Committee”), and
elected by the holders of the Common Stock, voting together as a single class;
provided, however, that at all times when Rule 4350(d)(2)(A) of the NASDAQ Rules
applies to the Company a sufficient number of the Class A Directors must satisfy
the requirements of that Rule with respect to the Company so that, together with
any Class B Directors which are required or otherwise satisfy such requirements
with respect to the Company, there are enough Directors to constitute an audit
committee of the Board which complies with the requirements of Rule 4350(d) of
the NASDAQ Rules. Harris agrees to vote, or caused to be voted, all Voting
Securities owned by it, its Affiliates and their respective Nominees in favor of
the election of the Class A Directors nominated by the Nominating Committee
pursuant to this Section 3.1(b).
      (c) At all times when the holders of all of the outstanding shares of
Class B Common Stock (assuming that all the outstanding shares of Class A Common
Stock which are then exchangeable for Class B Common Stock have been so
exchanged) are collectively entitled to cast a percentage of the Total Voting
Power (the “Voting Percentage”) which is less than a majority but equal to or
greater than 10% of the Total Voting Power (i) the Class B Common Stock shall be
entitled to elect pursuant to the Additional Voting Rights a number of Class B
Directors which represents the Voting Percentage of the total number of
Directors then comprising the entire Board (rounded down to the next whole
number of Directors), and (ii) the remaining Directors will be Class A Directors
nominated by the Nominating Committee (the composition of which shall comply
with the requirements of Rule 4350(c)(4) of the NASDAQ Rules) and elected by the
holders of the Common Stock, voting together as a single class; provided,
however, that at all times when such rules apply to the Company a sufficient
number of the Class A Directors must (A) qualify as an Independent Director with
respect to the Company as such term is defined in Rule 4200(15) of the NASDAQ
Rules so that Board complies with Rule 4350(c)(1) of the NASD Rules and
(B) satisfy the requirements of Rule 4350(d)(2)(A) of the NASDAQ Rules with
respect to the Company so that, together with any Class B Directors which are
required to or otherwise satisfy such requirements with respect to the Company,
there are enough Directors to constitute an audit committee which complies with
the requirements of Rule 4350(d) of the NASDAQ Rules. The Nominating Committee
will nominate individuals for election as Class A Directors who comply with the
foregoing requirements and Harris agrees to vote, or cause to be voted, all
Voting Securities owned by it, its Affiliates and their respective Nominees in
favor of the election of such nominees.
      3.2.     Removal and Vacancies. (a) Without limiting Harris’ obligations
under Section 3.1(a), the holders of the Class B Common Stock, voting separately
as a class, shall have the sole right to remove the Class B Directors with or
without cause at any time and for any reason and the sole right to elect
successor Directors to fill any vacancies on the Board caused by any such
removals. Any vacancy created by any resignation, death or incapacity of any
Class B Director shall be filled by the remaining Class B Directors then in
office or, if there are none, by the holders of the Class B Common Stock, voting
separately as a class.
      (b) The holders of the Class A Common Stock, voting separately as a class,
shall have the sole right to remove the Class A Directors without cause and the
sole right to appoint successor Directors to fill any vacancies on the Board
caused by any such removals. Any vacancy created by the resignation, death or
incapacity of any Class A Director shall be filled by the remaining Class A
Directors then in office or, if

E-8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



there are none, by the holders of the Class A Common Stock, voting separately as
a class. Harris agrees that none of the shares of Class A Common Stock owned by
it, any of its Affiliates or any of their respective Nominees will be voted for
the removal of any Class A Director without cause and all such shares will be
voted for the election of the individual nominated by the Nominating Committee
to replace any Class A Director who has been removed with or without cause.
      (c) The holders of the Common Stock, voting together as a single class,
shall have the sole right to remove the Class A Directors for cause and the sole
right to elect successor Directors to fill any vacancies on the Board caused by
any such removals.
      3.3.     Committees. At all times, the audit, nominating and compensation
committees of the Board shall comply with the applicable requirements of
Rule 4350 of the NASDAQ Rules (after taking advantage of all available
exemptions for Controlled Companies under such Rules).
      3.4.     Voting Requirements. All actions of the Board must be approved by
a majority of a quorum.
      3.5.     Determination of Total Voting Power. Notwithstanding anything in
this Agreement to the contrary, if any transaction or transactions occur which
entitle the holders of Class B Common Stock to preemptive rights under
Section 4.5, then no determination of the percentage of the Total Voting Power
collectively entitled to be cast by the holders of all the outstanding shares of
Class B Common Stock (assuming that all the outstanding shares of Class A Common
Stock which are then exchangeable for Class B Common Stock have been so
exchanged) shall be made for any purpose under this Agreement until after the
exercise or expiration of all such preemptive rights in respect of all such
transactions by such holders.
ARTICLE IV
Covenants
      4.1.     Standstill Provisions. For a period of two years from the Closing
Date, Harris may not acquire or dispose of beneficial ownership of any Voting
Securities of the Company through open-market transactions, third party
purchases, business combinations or otherwise except (i) pursuant to
Section 4.5, (ii) as a result of any actions taken by the Company that do not
increase or decrease the percentage of Voting Power which Harris and its
Affiliates are entitled to cast in respect of all Voting Securities beneficially
owned by Harris or (iii) with the prior approval of a majority of the Class A
Directors. From the second to the fourth anniversary of the Closing Date, Harris
may not beneficially own Voting Securities which entitle Harris and its
Affiliates to cast more than 80% of the Voting Power without the prior approval
of a majority of the Class A Directors. From the second until the fourth
anniversary of the Closing Date, Harris may not Transfer Voting Securities
entitled to cast a majority of the Voting Power in a single transaction or
series of related transactions if a single Person would acquire beneficial
ownership of all of such Voting Securities or a portion of such Voting
Securities that would entitle such Person to cast a majority of the Total Voting
Power unless (i) such Transfer is approved in advance by a majority of the
Class A Directors or (ii) such Person offers to acquire all the Voting
Securities then owned by each other holder of Voting Securities at the same
price and on the same terms and conditions as apply to the Transfer from Harris.
Notwithstanding the foregoing, nothing in this Section 4.1 shall prohibit or
restrict any pro rata dividend or other pro rata distributions of Voting
Securities to Harris’ shareholders or any bona fide sale to the public of Voting
Securities pursuant to Rule 144 under the Securities Act or a bona fide
registered public offering. For all purposes of this Agreement, Harris shall be
deemed to beneficially own all Voting Securities beneficially owned by any of
its Affiliates.
      4.2.     Access to Information, Audit and Inspection. As long as Harris
continues to beneficially own Voting Securities that entitle it to cast at least
20% of the Total Voting Power:
      (a) Harris and its Representatives shall have (and the Company shall cause
its Subsidiaries to provide Harris and its Representatives with) full access at
reasonable times and during normal business hours to all the books and records
of the Company and its Subsidiaries and their respective businesses (including
those books and records pertaining to periods prior to the Closing Date),
including the right to

E-9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



examine and audit any of such books and records and to make copies and extracts
therefrom. Harris shall bear all expenses incurred by it or its Representatives
in making any such examination or audit and will reimburse the Company for all
reasonable out-of-pocket expenses incurred by it or its Subsidiaries in
connection therewith. The Company shall, and shall cause each of its
Subsidiaries to, make arrangements for Harris and its Representatives to have
prompt access at reasonable times and during normal business hours to its
officers, directors and employees to discuss the business and affairs of the
Company and its Subsidiaries and the books and records pertaining thereto. The
provisions of this Section 4.2(a) shall continue to apply to the Company and its
Subsidiaries and be enforceable by Harris after Harris ceases to beneficially
own any Voting Securities of the Company or Voting Securities of the Company
that entitle it to cast at least 20% of the Voting Power, but only to the
extent, in each case, that such books and records and such access to officers,
directors and other employees are reasonably requested by Harris in connection
with any pending or threatened Litigation, proceeding or investigation involving
Harris or any of its Affiliates insofar as such matter relates to the business
or affairs of the Company or such Subsidiary (including any matters relating to
the business and affairs of any predecessor businesses, including relating to
periods prior to the Closing Date).
      (b) The Company shall provide Harris with copies of each completed tax
return required to be filed by the Company or any of its Subsidiaries by
applicable Law (each, a “Tax Return”) at least 20 Business Days prior to the due
date (including any extensions of such due date) of the filing of such Tax
Return, and Harris may review such Tax Return prior to its filing with the
appropriate Government Entity. The Company shall consult with Harris and
negotiate in good faith to resolve any issues arising as a result of the Harris’
review of such Tax Return. Harris, the Company and its Subsidiaries shall use
all reasonable good faith efforts to resolve any issue in dispute as promptly as
possible, but in any event prior to the due date for the filing of such Tax
Return. In the event an issue resulting from the review by Harris of such Tax
Return remains in dispute as of the due date for the filing of such Tax Return,
the Tax Return shall be filed with the appropriate Government Entity in
accordance with the recommendation of the Company’s external tax advisors.
      4.3.     Related Party Transactions. Harris will not, and will not permit
any of its Affiliates to, directly or indirectly, enter into any transaction or
series of related transactions (including any Transfer of any assets or the
provision of any goods or services) with the Company or any of its Subsidiaries
(each, an “Affiliate Transaction”) unless (i) such Affiliate Transaction is on
Arm’s Length Terms and (ii) if the Affiliate Transaction has a Fair Market Value
of more than $5 million, such Affiliate Transaction shall have been approved in
advance by a majority of the Class A Directors. The foregoing shall not apply
to:


        (i) any issuance of securities to, or other payments, awards or grants
of in cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, employee benefits, stock options and stock ownership plans
approved by the Board,           (ii) the payment of reasonable and customary
fees to Directors who are not employees of the Company or any of its
Subsidiaries,           (iii) indemnification or insurance arrangements covering
directors and officers of the Company and its Subsidiaries, and          
(iv) any payments or other transactions pursuant to any tax-sharing agreement
between the Company and any other Person with which the Company files a
consolidated tax return or with which the Company is part of a consolidated
group for tax purposes.

      4.4.     Freedom of Action. (a) Nothing in this Section 4.4 will impair
the Company’s ability to enter into contractual arrangements with a shareholder
of the Company which restrict the shareholder from engaging in activities
otherwise allowed by this Section and the following provisions shall be subject
to the terms of any such contractual arrangements.
      (b) Except as expressly provided in the Non-Competition Agreement, dated
as of the date hereof, among the Company, Harris and Stratex (the
“Non-Competition Agreement”) or the proviso at the end of Section 4.4(c), Harris
and its Affiliates shall have the right to, and none of them shall have any

E-10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



fiduciary duty or other obligation to the Company, any of its Subsidiaries or
any of their shareholders not to, take any of the following actions:


        (i) engage in the same or similar activities or lines of business as the
Company or any Subsidiary or develop or market any products or services that
compete, directly or indirectly, with those of the Company or any of its
Subsidiaries;           (ii) invest or own any interest in, or develop a
business relationship with, any Person engaged in the same or similar activities
or lines of business as, or otherwise in competition with, the Company or any of
its Subsidiaries;           (iii) do business with any client or customer of the
Company or any of its Subsidiaries; or           (iv) employ or otherwise engage
any former officer or employee of the Company or any of its Subsidiaries.

      (c) Neither Harris nor any of its Affiliates nor any officer, director,
employee or former employee of Harris or any of its Affiliates that is not
currently an employee of the Company or any of its Subsidiaries (including any
Class B Directors) shall have any obligation, or be liable, to the Company, any
of its Subsidiaries or any of their shareholders for or arising out of the
conduct described in Section 4.4(b) or the exercise of Harris’ rights under any
of the Agreements and none of them shall be deemed to have acted (i) in bad
faith, (ii) in a manner inconsistent with the best interests of the Company, any
of its Subsidiaries or any of their shareholders or (iii) in a manner
inconsistent with, or opposed to, any fiduciary duty owed by them to the
Company, any of its Subsidiaries or any of their shareholders by reason of any
such conduct or exercise of such rights or any of their participation therein.
If Harris or any of its Subsidiaries or any of their directors, officers or
employees, including any such individuals who are also directors, officers or
employees of the Company or any of its Subsidiaries, (collectively, the “Harris
Entities”) acquires knowledge of a potential opportunity, transaction or matter
which may be a corporate opportunity for both Harris or any of its Subsidiaries,
on the one hand, and the Company or any of its Subsidiaries, on the other hand,
(each, a “Corporate Opportunity”), then each of the Harris Entities shall have
the right to, and none of them shall have any fiduciary duty or other obligation
not to, pursue such Corporate Opportunity for itself or to direct such Corporate
Opportunity to any of its Affiliates or to any third party and none of the
Harris Entities (i) shall have any duty to communicate, offer or present such
Corporate Opportunity to the Company or any of its Subsidiaries, directors,
officers or employees, (ii) shall have any liability to the Company, any of its
Subsidiaries or any of their shareholders for breach of any fiduciary duty or
other duty, as a shareholder, director, officer or employee of the Company or
any of its Subsidiaries or otherwise, (iii) shall be deemed to have acted (x) in
bad faith, (y) in a manner inconsistent with the best interests of the Company,
any of its Subsidiaries or any of their shareholders or (z) in a manner
inconsistent with, or opposed to, any fiduciary duty owed by them to the
Company, any of its Subsidiaries or any of their shareholders, in each case by
reason of the fact that any Harris Entity pursues or acquires such Corporate
Opportunity for itself, directs such Corporate Opportunity to any of its
Affiliates or any third party, or does not communicate information regarding
such Corporate Opportunity to the Company or any of its Subsidiaries, directors,
officers or employees; provided, however, that notwithstanding anything in this
Section 4.4 to the contrary a Corporate Opportunity offered to a person who is a
director or officer of both the Company and Harris shall belong to the Company
if such Corporate Opportunity is expressly offered to such person in writing
solely in his or her capacity as a director or officer of the Company.
      (d) The provisions of this Section 4.4 shall be effective to the maximum
extent permitted by Law and are not intended to be enforceable to any further
extent.
      4.5.     Preemptive Right. (a) If the Company proposes to issue
(a “Proposed Issuance”) any capital stock of the Company or any securities
convertible into, or exercisable or exchangeable for, such capital stock
(collectively, the “Offered Securities”) at any time when the holders of all the
outstanding shares of Class B Common Stock (assuming that all the outstanding
shares of Class A Common Stock which are then exchangeable for Class B Common
Stock have been so exchanged) are collectively entitled to cast a

E-11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



majority of the Total Voting Power, the Company shall give written notice of the
Proposed Issuance to the holders of Class B Common Stock (the “Offer Notice”) at
least 30 days prior to such issuance. Such notice shall describe all the
material terms and conditions of such Proposed Issuance. Each holder of Class B
Common Stock shall have the right to acquire at the same price and on the same
terms and conditions, an additional amount of the Offered Securities so that the
percentage of the outstanding Common Stock and Total Voting Power then owned by
such holder shall not change as a result of such acquisition and Proposed
Issuance; provided, however, that notwithstanding the foregoing (i) such holder
may elect to acquire a lesser number of additional Offered Securities as it may
determine in its sole discretion and (ii) if the Offered Securities are, or are
convertible into or exercisable or exchangeable for, Class A Common Stock, then
in lieu thereof such holder shall be entitled to purchase Class B Common Stock
or Offered Securities convertible into or exercisable or exchangeable for
Class B Common Stock, as applicable. If any holder of Class B Common Stock fails
to accept such offer by written notice received by the Company within fifteen
(15) days following the date on which such holder received the Offer Notice, the
Proposed Issuance may be consummated free and clear of the preemptive right
granted to the holders of Class B Common Stock under this Section 4.5.
Notwithstanding the foregoing, if the purchase price for any Proposed Issuance
is to be paid in whole or in part other than in cash, then the holders of
Class B Common Stock may pay the purchase price in cash in an amount per Offered
Security equal to the fair market value of the aggregate non-cash consideration
so payable, as reasonably determined in good faith by the Board, divided by the
total number of Offered Securities to be issued without giving effect to the
preemptive right granted by this Section 4.5.
      (b) Notwithstanding the foregoing, the preemptive right granted by this
Section 4.5 shall not apply to any Proposed Issuance pursuant to any stock
option, restricted stock or employee benefit plan of the Company; provided,
however, at the end of each month the Company shall give the holders of Class B
Common Stock written notice of all such Proposed Issuances during such month
(the “Monthly Offer Notice”) and each holder of Class B Common Stock shall have
the right, exercisable by delivering written notice to the Company (each, a
“Monthly Exercise Notice”) within fifteen days after the date on which such
holder received the Monthly Offer Notice, to purchase for cash a sufficient
number of shares of Class B Common Stock so that the percentage of the
outstanding Common Stock and Total Voting Power then owned by such holder shall
not change as a result of such acquisition and Proposed Issuances; provided,
however, that such holder may elect to acquire a lesser number of such shares of
Class B Common Stock as it may determine it its sole discretion. The per share
purchase price for any purchase of Class B Common Stock pursuant to a Monthly
Exercise Notice shall be (i) if the Class A Common Stock is then listed on a
national securities exchange or quoted on an automated inter-dealer quotation
system, the closing price of the Class A Common Stock on the trading day
immediately preceding the date on which the Company received the Monthly
Exercise Notice or (ii) in all other cases, the fair market value of one share
of Class A Common Stock as determined in good faith by the Board.
      4.6.     Covenants Relating to Financial, Accounting and Disclosure
Matters. (a) The Company agrees to comply with the requirements of all of the
following paragraphs of this Section 4.6 other than paragraph (m) at all times
when Harris is required by U.S. generally accepted accounting principles
(“GAAP”) to consolidate the Company or any of its Subsidiaries. The Company
agrees to comply with the requirements of paragraphs (d), (e), (f), (j), (m) and
(n) of this Section 4.6 at all time when Harris is required by GAAP to account
for its investment in the Company or any of its Subsidiaries under the equity
method of accounting.
      (b) Disclosure and Internal Controls. The Company will (and will cause
each of its Subsidiaries to) maintain effective disclosure controls and
procedures and internal control over financial reporting as defined in
Rule 13a-15 under the Exchange Act or any similar or successor rule applicable
to Harris. The Company shall cause each of its principal executive and principal
financial officers to (i) sign and deliver certifications to its periodic
reports and shall include the certifications in its periodic reports, as and
when required pursuant to Exchange Act Rule 13a-14 and Item 601 of
Regulation S-K or any similar or successor rule applicable to Harris and
(ii) sign and deliver to Harris such certification and representation documents,
and to participate in discussions of related matters, with respect to Harris’
periodic reports

E-12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



under the Exchange Act as Harris may reasonably request. The Company shall cause
its management to evaluate its disclosure controls and procedures and internal
control over financial reporting (including any change in internal control over
financial reporting) as and when required pursuant to Exchange Act Rule 13a-15
or any similar or successor rule applicable to Harris. The Company shall
disclose in its periodic reports filed with the SEC information concerning its
management’s responsibilities for and evaluation of its disclosure controls and
procedures and internal control over financial reporting (including the annual
management report and attestation report of its independent auditors relating to
internal control over financial reporting) as and when required under Items 307
and 308 of Regulation S-K and other applicable SEC rules. Without limiting the
general application of the foregoing, the Company shall (and shall cause each of
its Subsidiaries to) maintain internal systems and procedures which provide
reasonable assurance that (i) its financial statements are reliable and timely
prepared in accordance with GAAP and applicable Law, (ii) all transactions of
the Company and its Subsidiaries are recorded as necessary to permit the
preparation of their respective financial statements, (iii) the receipts and
expenditures of the Company and its Subsidiaries are authorized at the
appropriate internal level, and (iv) unauthorized use or disposition of the
assets of any the Company or any of its Subsidiaries that could have material
effect on their financial statements is prevented or detected in a timely
manner. The Company shall report in reasonable detail to Harris any of the
following events or circumstances promptly after any executive officer of the
Company or any Director becomes aware of such matter: (i) any significant
deficiency or material weakness in the design or operation of internal control
over financial reporting that is reasonably likely to adversely affect the
Company’s or any of its Subsidiaries ability to record, process, summarize and
report financial information, (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal control over financial reporting of the Company and its Subsidiaries,
(iii) any illegal act within the meaning of Section 10A(b) and (f) of the
Exchange Act, and (iv) any report of a material violation of Law that an
attorney representing the Company or any of its Subsidiaries has formally made
to any officers or directors of the Company pursuant to the SEC’s attorney
conduct rules (17 C.F.R. Part 205).
      (c)     Fiscal Year, Fiscal Quarter and Fiscal Monthly Accounting Periods.
The Company shall (and shall cause each of its Subsidiaries to) maintain the
same fiscal year, fiscal quarter and fiscal monthly accounting periods as Harris
as they may change from time to time.
      (d)     Quarterly and Annual Information. The Company shall cooperate with
Harris and use its commercially reasonable efforts to deliver to Harris
consolidated quarterly and annual financial statements of the Company by such
dates as Harris shall reasonably determine in order to give Harris reasonable
time to review and include such information in its Quarterly Report on Form 10-Q
or Annual Report on Form 10-K, as applicable. The Company hereby acknowledges
that Harris’ internal policies and procedures will impose certain requirements
on its divisions and subsidiaries with respect to the type and format of
financial information provided to Harris’ management at the end of each fiscal
quarter and fiscal year end and that Harris currently requires such information
to be so provided no later than the eighth (8th) Business Day following the end
of each fiscal quarter and fiscal year end. The Company acknowledges that Harris
is a Large Accelerated Filer (as such term is defined in Rule 12b-2 under the
Exchange Act) and is required to file its Quarterly Reports on Form 10-Q and
Annual Reports on Form 10-K with the SEC on an accelerated basis and must make
file such reports with the SEC before the Company is currently required to file
its Quarterly Reports on Form 10-Q or Annual Reports on Form 10-K or may be
required to file such reports in the future. Senior employees of the Company and
Harris with responsibility for preparation and review of SEC filings will
actively consult with each other regarding the details of the Quarterly Reports
on Form 10-Q and Annual Reports on Form 10-K to be filed by the Company and in
particular review any changes (whether or not substantive) that the Company is
considering or plans to make to the most recent draft provided to Harris before
such documents are filed with the SEC.
      (e)     Other SEC Filings. Each of the Company and each of its
Subsidiaries which files any information with the SEC (each, a “Filing Party”)
shall promptly deliver to Harris: preliminary and substantially final drafts, as
soon as the same are prepared, of (i) all reports, notices and proxy and
information statements to be sent or made available by such Filing Party to its
security holders, (ii) all

E-13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



regular, periodic and other reports (other than those on Form 10-K or Form 10-Q)
to be filed or furnished by such Filing Party under Sections 13, 14 and 15 of
the Exchange Act, and (iii) all registration statements and prospectuses to be
filed by such Filing Party with the SEC or any securities exchange pursuant to
the listed company manual (or similar requirements) of such exchange.
Thereafter, senior employees of the Company and Harris with responsibility for
preparation and review of SEC filings will actively consult with each other
regarding any changes (whether or not substantive) that the Company may consider
making to such documents before they are filed with, or furnished to, the SEC.
      (f)     Earnings Releases and Financial Guidance. Senior employees from
the Company and Harris with responsibility for such matters shall consult with
each other as to the timing of their annual and quarterly earnings releases and
any interim financial guidance for a current or future period and the Company
shall give Harris the opportunity to review and comment on the information
contained in such releases or guidance. The Company shall make reasonable
efforts to issue its respective annual and quarterly earnings releases at
approximately the same time on the same date as Harris. No later than eight
hours prior to the time and date (or, if the same will be published before noon,
no later than 5 p.m. Melbourne, Florida time on the previous Business Day) on
which the Company intends to publish its regular annual or quarterly earnings
release, any financial guidance for a current or future period or any other
matters that could be reasonably likely to have a material financial impact on
the earnings, results of operations, financial condition or prospects of the
Company and its Subsidiaries, taken as a whole, the Company shall use
commercially reasonable efforts to deliver to Harris copies of substantially
final drafts of all press releases and other statements relating thereto which
will be made available by the Company or any of its Subsidiaries to employees or
public and senior employees with responsibility for such maters shall consult
regarding any changes (other than typographical or other similar minor changes)
to such substantially final drafts. Immediately following the issuance thereof,
the Company shall deliver to Harris copies of final versions of all such press
releases and other public statements.
      (g)     Harris Public Filings. The Company shall use its commercially
reasonable efforts to cooperate and to cause its auditors to cooperate with
Harris to the extent reasonably requested by Harris in the preparation of Harris
public earnings or other press releases, Quarterly Reports on Form 10-Q, Annual
Reports to Shareholders, Annual Reports on Form 10-K, Current Reports on
Form 8-K and any other proxy, information and registration statements, reports,
notices, prospectuses and any other filings made by Harris with the SEC or any
national securities exchange or otherwise made publicly available by or on
behalf of Harris (collectively, the “Harris Public Filings”) and Harris shall
reimburse the Company for all reasonable out-of-pocket expenses incurred by the
Company or any of its Subsidiaries in connection therewith. The Company shall
use commercially reasonable efforts to provide to Harris all information Harris
reasonably requests in connection with any Harris Public Filings or that, in the
reasonable judgment of legal advisors to Harris, is required to be disclosed or
incorporated by reference therein under applicable Law. The Company shall
provide such information in a timely manner on the dates requested by Harris
(which may be earlier than the dates on which the Company otherwise would be
required hereunder to have such information available) to enable Harris to
prepare, print and release all Harris Public Filings on such dates as Harris
shall reasonably determine but in no event later than as required by applicable
Law. The Company shall use its commercially reasonable efforts to cause the
Company Auditors to consent to any reference to them as experts in any Harris
Public Filings if required under applicable Law. If and to the extent requested
by Harris, the Company shall diligently and promptly review all drafts of such
Harris Public Filings and prepare in a diligent and timely fashion any portion
of such Harris Public Filing pertaining to the Company. Prior to any printing or
public release of any Harris Public Filing, an appropriate executive officer of
the Company shall, if requested by Harris, certify that the information relating
to the Company, any of its Subsidiaries or any of their businesses in such
Harris Public Filing is accurate, true, complete and correct in all material
respects. Unless required by Law, the Company shall not publicly release any
financial or other information that conflicts with the information with respect
to the Company, any of its Subsidiaries or any of their respective businesses
that is included in any Harris Public Filing without Harris’ prior written
consent. Prior to the release or filing thereof, Harris shall provide the
Company with a draft of any portion of a Harris Public Filing containing
information relating

E-14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to the Company, any of its Subsidiaries or any of their businesses and shall
give the Company an opportunity to review such information and comment thereon.
      (h)     Company Disclosures. Nothing in Section 4.6(d), Section 4.6(e),
Section 4.6(f) or Section 4.6(n) shall prevent or otherwise limit the ability of
the Company to make any disclosure which the Company reasonably believes is
necessary to comply with applicable Law, including any changes to drafts
previously furnished to Harris. Nothing in Section 4.6(d), Section 4.6(e),
Section 4.6(f) or Section 4.6(n) shall prevent or otherwise limit the ability of
Harris to make any disclosure which Harris reasonably believes is necessary to
comply with applicable Law, including any changes to drafts previously furnished
to the Company.
      (i)     Consistency of Accounting Principles, Policies and Practices. All
information to be provided to Harris by, or with respect to, the Company or any
of its Subsidiaries or controlled Affiliates pursuant to this Agreement shall be
consistent in terms of format, detail and otherwise with the accounting
principles, policies and practices of Harris, with such changes therein as may
be requested by Harris from time to time consistent with changes in such
accounting principles, policies and practices. Subject to the foregoing, the
Company shall give Harris as much prior notice as reasonably practicable of any
proposed determination of, or any significant changes in, the Company’s
accounting estimates or accounting principles. Senior employees of Harris and
the Company with responsibility for accounting and financial reporting shall
consult with each other (and their respective auditors, if requested) with
respect to any such proposed determination or change. Unless otherwise required
by applicable Law, the Company shall not make any such determination or changes
without the prior written consent of Harris if such a determination or change
would be sufficiently material to be required to be disclosed in financial
statements or other disclosure documents filed by the Company or Harris with the
SEC.
      (j)     Auditors. Ernst & Young shall initially serve as the independent
certified public accountants of the Company and its Subsidiaries (the “Company
Auditors”). The Company shall thereafter maintain as the Company Auditors the
same firm (and its affiliated firms) as Harris appoints to act as the
independent certified public accountants for Harris and its Subsidiaries, unless
and until the audit committee of the Company determines in good faith that it is
required by Law or that it is in the best interest of the stockholders of the
Company to appoint a different independent certified public accountant for the
Company than that appointed by Harris for Harris and its Subsidiaries. The
Company shall use commercially reasonable efforts to enable the Company Auditors
to complete their audit such that they may date their opinion on the audited
financial statements of the Company (the “Annual Financial Statements”) on the
same date that Harris’ independent certified public accountants (the “Harris
Auditors”) date their opinion on the audited annual financial statements of
Harris (the “Harris Annual Statements”) and to enable Harris to meet its
timetable for the printing, filing and public dissemination of the Harris Annual
Statements, all in accordance with this Agreement and as required by applicable
Law. The Company shall request that the Company Auditors date their opinion on
the Annual Financial Statements on the same date that the Harris Auditors date
their opinion on the Harris Annual Statements. The Company shall provide to
Harris on a timely basis all information Harris reasonably requires to meet its
schedule for the preparation, printing, filing and public dissemination of the
Harris Annual Statements in accordance with this Agreement and as required by
applicable Law. Without limiting the generality of the foregoing, the Company
shall provide all required financial information with respect to the Company and
its Subsidiaries to the Company Auditors in a sufficient and reasonable time and
in sufficient detail to permit the Company Auditors to take all steps and
perform all reviews necessary to provide sufficient assistance to Harris
Auditors with respect to information to be included or contained in the Harris
Annual Statements. The Company shall authorize the Company Auditors to make
available to the Harris Auditors both the personnel who performed, or are
performing, the annual audit of the Company and work papers related to the
annual audit of the Company, in all cases within a reasonable time prior to the
opinion date for the Company Auditors, so that the Harris Auditors are able to
perform the procedures they consider necessary to take responsibility for the
work of the Company Auditors as it relates to the report of the Harris Auditors
on the Harris financial statements, all within sufficient time to enable Harris
to meet its timetable for the printing, filing and public dissemination of the
Harris Annual Statements.

E-15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      (k) Inaccuracies. If Harris determines in good faith that there may be an
inaccuracy in any financial statements of the Company or any of its Subsidiaries
or any deficiency in the internal accounting controls or operations of the
Company or any of its Subsidiaries that could materially impact Harris’
financial statements, then upon request the Company shall provide to Harris’
internal auditors access to the books and records of Harris and its Subsidiaries
so that Harris may conduct reasonable audits relating to the financial
statements provided by the Company under this Agreement as well as to the
internal accounting controls and operations of the Company or any of its
Subsidiaries. Harris shall be responsible for the fees and expense of its
internal auditors in connection with such audits but shall not be required to
reimburse the Company for any expenses incurred by the Company and its
Subsidiaries in connection therewith.
      (l) Information for Equity Accounting Periods. The Company shall provide
to Harris on a timely basis all information Harris reasonably requires to meet
its schedule for the preparation, printing, filing and public dissemination of
the Harris Annual Statements in accordance with this Agreement and as required
by applicable Law, and without limiting the generality of the foregoing, the
Company shall provide all required financial information with respect to the
Company and its Subsidiaries to the Company Auditors in a sufficient and
reasonable time and in sufficient detail to permit the Company Auditors to take
all steps and perform all reviews necessary to provide sufficient assistance to
Harris Auditors with respect to information to be included or contained in the
Harris Annual Statements.
      (m) Certifications. The Company shall provide to Harris certifications
from appropriate employees of the Company, at the times and in form and
substance reasonably requested by Harris, to provide backup support for any
certifications by any officers of Harris which are required to be included as
part of, or as an exhibit to, any report filed by Harris under the Exchange Act
pursuant to Rule 13a-14 under the Exchange Act, Item 601 of Regulation S-K or
any successor or additional rule or regulation; provided, however, that such
employees need only provide such certifications to the extent they believe they
accurately characterize the matters described therein.
      (n) Nonpublic Information. Each party recognizes that information shared
pursuant to this Article IV may constitute material nonpublic inside
information, and will use commercially reasonable efforts (i) to treat such
material nonpublic information as confidential, (ii) in the case of Stratex
only, not to disclose it to any Person who is not an employee or director of
such party or any of its Subsidiaries or any of their advisers who need to know
such information for purposes of carrying out the provisions of this
Section 4.6. and (iii) in the case of Harris only, not to disclose it to any
Person who is not an employee or director of such party or any of its
Subsidiaries or any of their advisers who need to know such information for
purposes of advising Harris with respect to its investment in the Company or
carrying out the provisions of this Section 4.6.
      4.7.     Option Exercise. If and to the extent the Company shall determine
to use the proceeds from the exercise of any options to acquire Common Stock to
repurchase shares of Class A Common Stock in the market at the then prevailing
market price, at the request of Harris or otherwise, such determination or
repurchase shall not be deemed to be an Affiliate Transaction or a breach by
Harris or any Class B Director of any duty or obligation they may have to the
Company or its stockholders.
ARTICLE V
Miscellaneous
      5.1.     Termination. This Agreement shall terminate at the first time at
which the Total Voting Power of Voting Securities owned by Harris, its
Affiliates and their respective Nominees collectively represent less than 10% of
the Total Voting Power.
      5.2.     Governing Law and Venue; Waiver Of Jury Trial. (a) THIS AGREEMENT
SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED,
CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF
DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The

E-16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



parties hereby irrevocably submit to the jurisdiction of the courts of the State
of Delaware and the Federal courts of the United States of America located in
the State of Delaware (collectively, the “Delaware Courts”) solely in respect of
the interpretation and enforcement of the provisions of this Agreement and of
the documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in any Delaware Court or
that the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in any Delaware Court; provided, however, that
notwithstanding the foregoing each party agrees that any claim which primarily
seeks injunctive relief and related monetary claims that cannot be brought in
any Delaware Court for jurisdiction reasons may be commenced, heard and
determined in any other court having proper jurisdiction over such claim. The
parties hereby consent to and grant any Delaware Court jurisdiction over the
person of such parties and, to the extent permitted by law, over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 5.7 or in such other manner as may be permitted by law shall be valid
and sufficient service thereof.
      (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.2.
      5.3.     Severability. If any provision of this Agreement shall be held to
be illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. If necessary to effect the intent of
the parties, the parties will negotiate in good faith to amend this Agreement to
replace the unenforceable language with enforceable language which as closely as
possible reflects such intent.
      5.4.     Amendment; Waiver. This Agreement may be amended or any
performance, term or condition waived in whole or in part only by a writing
signed by persons authorized to so bind each party (in the case of an amendment)
or the waiving party (in the case of a waiver). Any such amendment or waiver by
the Company shall require the prior approval of a majority of the Class A
Directors. No failure or delay by any party to take any action with respect to a
breach by another party of this Agreement or a default by another party
hereunder shall constitute a waiver of the former party’s right to enforce any
provision of this Agreement or to take action with respect to such breach or
default or any subsequent breach or default. Waiver by any party of any breach
or failure to comply with any provision of this Agreement by another party shall
not be construed as, or constitute, a continuing wavier of such provisions, or a
waiver of any other breach of or failure to comply with any other provisions of
this Agreement.
      5.5.     Assignment. Harris shall be entitled to assign all of its rights
and obligations under this Agreement to any Person to whom it transfers all of
the ownership interests in the Company then owned by Harris and its Affiliates
if such Person delivers a written undertaking to the Company in which such
Person expressly assumes all of Harris’ obligations under this Agreement, and
from and after such a

E-17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



transfer all references herein to Harris shall be deemed to be references to
such Person. Except as provided in the immediately preceding sentence, no party
may assign this Agreement or any rights, benefits, obligations or remedies
hereunder without the prior written consent of the other party hereto, except
that no such consent shall be required for a transfer by operation of Law in
connection with a merger or consolidation of such party. Any attempt so to
assign or to delegate any of the foregoing without such consent shall be void
and of no effect. This Agreement shall be binding upon, inure to the benefit of
and be enforceable by and against the parties hereto and their respective
successors and permitted assigns. All certificates representing shares subject
to the terms and conditions of this Agreement shall bear an appropriate legend
with respect thereto.
      5.6.     No Third-Party Beneficiaries. This Agreement is intended to be
for the sole and exclusive benefit of the parties hereto and their respective
successors and permitted assigns. Nothing contained in this Agreement is
intended or shall be construed to give any other Person any legal or equitable
right, remedy, or claim under or in respect to this Agreement or any provision
herein contained.
      5.7.     Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail or by overnight courier,
postage prepaid, or by facsimile:


if to Harris:   Harris Corporation
1025 West NASA Blvd.
Melbourne, FL 32919
Attn: Scott T. Mikuen
fax: (321) 727-9222   with a copy to (which shall not constitute notice):  
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
fax: (212) 558-3588
Attention: Duncan C. McCurrach   if to the Company:   Harris Stratex Networks,
Inc.
Research Triangle Park
637 David Drive
Morrisville, NC 27560
Attn: General Counsel
fax: (919) 767-3233     with a copy to (which shall not constitute notice):

Bingham McCutchen LLP
1900 University Avenue
East Palo Alto, CA 94303
Attn: Bart Deamer
fax: (650) 849-4800

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; three Business Days after
deposit in the mail, if sent by registered or certified mail; upon confirmation
of successful transmission if sent by facsimile (provided that if given by
facsimile such notice, request, instruction or other document shall be followed
up within one Business Day by dispatch pursuant to one of the other methods
described

E-18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



herein); or on the next Business Day after deposit with a nationally recognized
overnight courier, if sent by a nationally recognized overnight courier.
      5.8.     Entire Agreement. This Agreement, the Non-Competition Agreement,
the Registration Rights Agreement, dated as of the date hereof, between Harris
and the Company and, solely with respect to the defined terms therein which are
incorporated by reference herein, the Formation Agreement between Harris and
Stratex constitute the entire and only agreements between the parties relating
to the subject matter hereof and thereof and any and all prior arrangements,
representations, promises, understandings and conditions in connection with said
matters and any representations, promises or conditions not expressly
incorporated herein or therein or expressly made a part hereof or thereof shall
not be binding upon any party.
      5.9.     No Challenges; Specific Performance. Each of Harris and the
Company hereby acknowledges and agrees that (a) it will not challenge the
validity of any provision of Articles III or IV hereof in any Litigation or any
other proceeding and (b) because any breach of the provisions of Articles III
or IV would cause irreparable harm and significant injury that would be
difficult to ascertain and would not be adequately compensable by damages alone,
each party will have the right to enforce such provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights and remedies the enforcing party may have. The reference to specific
Articles in this Section is not a waiver of any party’s rights to seek equitable
relief for breaches of other Articles or Sections.
      5.10.     Headings. The headings in this Agreement are included for
convenience of reference only and shall not in any way limit or otherwise affect
the meaning or interpretation of this Agreement.
      5.11.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument.
      5.12.     Relationship of Parties. Nothing herein contained shall
constitute the parties hereto members of any partnership, joint venture,
association, syndicate, or other entity, or be deemed to confer on any of them
any express, implied, or apparent authority to incur any obligation or liability
on behalf of another party, except as otherwise expressly provided in any
Agreement.
      5.13.     Construction. This Agreement has been negotiated by the parties
and their respective counsel in good faith and will be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against any party. Time shall be of the essence of this Agreement.
      5.14.     Effectiveness. This Agreement shall become effective only when
one or more counterparts shall have been signed by each party and delivered to
each other party
      5.15.     Enforcement by the Company. Harris agrees that a majority of the
Class A Directors shall have the sole and exclusive right to direct the exercise
and enforcement of all rights of the Company hereunder.
[Remainder of Page Intentionally Left Blank]

E-19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
date first above written.


  HARRIS CORPORATION



  By  /s/ R. Kent Buchanan

 
 
  Name: R. Kent Buchanan   Title:  Vice President, Corporate Technology and
Development     HARRIS STRATEX NETWORKS, INC.



  By  /s/ Guy M. Campbell

 
 
  Name: Guy M. Campbell   Title:  Chief Executive Officer and President

E-20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit A
Amended and Restated Certificate of Incorporation
[omitted]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit B
Amended and Restated Bylaws
[omitted]

 